Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a conductive first component disposed in the process chamber, at least a surface of the first component being covered with a conductive silicon material, and a second component disposed in the process chamber, the second component being at a ground potential or a floating potential with respect to an electric potential of plasma, the method comprising: forming an oxide layer on the surface of the first component by converting an oxygen-containing gas into plasm; treating a surface of the second component by converting a halogen-containing gas into plasm; and removing the oxide layer after the treating” as required by claim 1 and “a conductive first component disposed in the process chamber, at least a surface of the first component being covered with a conductive silicon material; a second component disposed in the process chamber, the second component being at a ground potential or a floating potential with respect to an electric potential of plasma; and a controller configured to perform a process including forming an oxide layer on the surface of the first component by converting an oxygen-containing gas into plasm, and treating a surface of the second component by converting a halogen-containing gas into plasm, and removing the oxide layer after the treating” as required by claim 12. Claims 2 thru 10 are allowed based upon their dependency to claim 1.

Claims 1-10 and 12 are in condition for allowance
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844